 



Exhibit 10.28
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (the “Agreement”) dated August 24, 2007 by and between
Omrix Biopharmaceuticals, Inc., a Delaware corporation (the “Company”), and V.
Marc Droppert (the “Executive”).
     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. Term of Employment; Executive Representation.
a. Employment Term. Subject to the provisions of Section 6 of this Agreement,
Executive shall be employed by the Company for a period commencing on
November 1, 2007 (the “Effective Date”) and ending on the third anniversary of
the Effective Date (including any extensions thereof as detailed below, the
“Employment Term”) on the terms and subject to the conditions set forth in the
Agreement. Unless earlier terminated in accordance with the terms hereof, on the
third anniversary of the Effective Date, the Employment Term will be
automatically extended for successive one year terms, unless the Company or the
Executive gives the other party 90 days’ prior written notice of an intention
not to renew the agreement.
b. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of the Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
2. Position; Place of Performance.
a. During the Employment Term, Executive shall serve as Executive Vice
President,
corporate affairs officer of the Company. In such position, Executive shall have
such duties and authority commensurate with such position as shall be reasonably
assigned to him by the Chief Executive Officer (“CEO”) and the Company’s Board
of Directors and shall be given such executive and administrative powers and
authority as may be needed to carry out those duties. The Executive shall report
to the CEO.
b. During the Employment Term, Executive shall devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation (including in an
advisory capacity, consulting capacity, or otherwise) for compensation or
otherwise which would conflict with the rendition of such services either
directly or indirectly, without the prior consent of the CEO; provided that
Executive shall be permitted to participate in such charitable and
community-related activities as Executive may choose; provided further that such
services do not interfere or conflict with his duties hereunder.

 



--------------------------------------------------------------------------------



 



c. During the Employment Term, Executive shall be located in the Company’s
offices in New York, New York, except for required travel on the Company’s
business.
3. Compensation.
a. During the Employment Term, the Company shall pay Executive a base salary
(the “Base Salary”) at the annual rate of $315,000 (less applicable withholding
taxes), payable in regular installments in accordance with the Company’s usual
payment practices but no less than monthly. Executive shall be entitled to such
increases in Executive’s Base Salary, if any, as may be determined from time to
time in the sole discretion of the CEO and the Board.
b. With respect to each year during the Employment Term, provided the Executive
is employed and in good standing at the time bonuses are earned, Executive shall
be eligible to receive an annual bonus award (an “Annual Bonus”) calculated
based on Company and individual performance measures established by the Board
each year. During the Employment Term, the Executive’s target annual bonus award
shall be 40% of his Base Salary and the Executive may receive between 0% and his
target percentage (pro-rated to reflect the partial year of employment), based
on the level of achievement of such performance measures as determined in the
sole discretion of the CEO, as approved by the Compensation Committee.
c. Executive shall be entitled to receive a one-time relocation bonus in an
aggregate amount of $50,000 to include shipment of household goods and designed
to cover any and all miscellaneous relocation-related expenses incurred by the
Executive.
d. During the Term of the Executive’s employment hereunder, the Executive shall
be eligible to participate in the Company’s 2006 Equity Incentive Plan or its
successor plan (the “Equity Incentive Plan”) in accordance with the terms and
conditions of the Equity Incentive Plan. Except as set forth in paragraph 3(e)
below, the decision to grant any award to the Executive pursuant to the Equity
Incentive Plan, and the amount of any such award, shall be within the sole
discretion of the Company’s Board of Directors.
e. The Company shall cause the Executive to be granted stock options to purchase
60,000 shares of Company common stock pursuant to the Equity Incentive Plan (the
“Stock Options”) on the Effective Date. The exercise price of the Stock Options
shall be the mean between the highest and lowest reported sales price per share
of the Company’s Common Stock on the Nasdaq Global Market on the date of grant,
and the Stock Options shall vest over four years, with 15,000 Stock Options
vesting each year, starting with first anniversary date of the grant and based
on continued employment (subject to acceleration upon a Change in Control, as
set forth in paragraph 6(c)(iii) herein below). The complete terms and condition
of the Stock Options shall be set forth in a separate stock option agreement
between the Executive and the Company.
4. Business Expenses. During the Employment Term, reasonable, documented
business travel expenses and other business expenses incurred by Executive in
the

 



--------------------------------------------------------------------------------



 



performance of Executive’s duties hereunder shall be reimbursed by the Company
in accordance with Company policies. The Company will put at the disposal of the
Executive laptop, Blackberry and other necessary equipment for the performance
of his duties.
5. Benefits; Vacation. The Company does not currently maintain any employee
benefits plans, other than a health insurance and 401(k) plan, in which the
Executive shall have the right to participate. The Company will provide the
Executive with family health coverage at Company expense ( or until it is able
to do so, will reimburse Executive for the reasonable cost of family medical
coverage otherwise obtained by Executive). During the first year of the
Employment Term, the Executive shall be entitled to fifteen (15) paid vacation
days per calendar year, which amount shall be pro-rated for any partial calendar
year during which the Executive is employed by the Company and twenty (20) paid
vacation days for each subsequent calendar year of the Employment Term.
Executive shall accrue such vacation days in accordance with the policies of the
Company as in effect from time to time. Executive shall also be entitled to all
U.S. Federal holidays. The Company shall provide Executive with the right to
participate in and to receive benefits from accident, disability, medical,
pension, bonus, stock, profit-sharing and savings plans and similar benefits
made available to all employees of the Company located in the
United States or all other Company executives as such plans and benefits may be
adopted by the Company.
6. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive and the Company will be required to give the other party hereto at
least 30 days advance written notice of any resignation or termination, as the
case may be of Executive’s employment. Notwithstanding any other provision of
this Agreement, the provisions of this Section 6 shall exclusively govern
Executive’s rights upon termination of employment with the Company and its
affiliates.
a. By the Company For Cause; By Executive for any Reason (other than Good
Reason); Expiration of the Employment Term.
     (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) or by the Executive for
any reason (other than Good Reason (as defined below)), subject to the notice
period required by this Section 6.
For purposes of this Agreement, “Cause” shall mean: (i) the habitual,
intentional or willful failure of by the Executive to render services to the
Company in accordance with her reasonably assigned duties and responsibilities
under this Agreement (other than any such failure resulting from the Executive’s
Disability); (ii) willful misconduct or gross negligence of the Executive in the
performance of her duties and reasonably assigned responsibilities for the
Company or any of its subsidiaries or affiliates under this Agreement; (iii) the
Executive’s conviction of, or plea of guilty or nolo contendre to, a felony,
whether or not committed in the course of performing her duties for the Company

 



--------------------------------------------------------------------------------



 



or any of its subsidiaries or affiliates; (iv) the Executive’s disloyalty,
deliberate dishonesty, breach of fiduciary duty or material breach of the terms
of this Agreement; (v) the commission by the Executive of embezzlement, theft or
any other fraudulent act or omission; (vi) the commission by the Executive of
any act or omission in violation of the reasonable rules or policies of the
Company that results in material loss, damage or injury to the Company or any of
its subsidiaries or affiliates or materially adversely affects the business
activities, reputation, goodwill or image of the Company or any of its
subsidiaries or affiliates; (vii) the unauthorized disclosure by the Executive
of any “Confidential Information,” as that term is defined in the
Confidentiality Agreement (as defined below) or any other breach of the
Confidentiality Agreement other than as is reasonably believed to comply with
lawful legal or administrative process; (viii) the commission by the Executive
of any act that constitutes unfair competition with the Company or any of its
subsidiaries or affiliates; (ix) the material breach by the Executive of any
agreement to which he and the Company or any of its subsidiaries or affiliates
are parties that results in material loss, damage or injury to the Company or
any of its subsidiaries or affiliates, or materially adversely affects the
business activities, reputation, goodwill or image of the Company or any of its
subsidiaries or affiliates; provided, that in the event of (i) above, the
Company shall provide written notice to Executive describing the nature of such
event and Executive shall thereafter have thirty (30) business days to cure such
event.
     (ii) If Executive’s employment is terminated by the Company for Cause, or
if Executive terminates her employment hereunder for any reason other than Good
Reason (as defined below), Executive shall be entitled to receive the following
amounts (collectively, the “Accrued Obligations”):

  (a)   the Base Salary through the date of termination;     (b)   any Annual
Bonus earned but unpaid as of the date of termination     (c)   for any
previously completed full calendar year;     (d)   any vacation days earned but
unpaid as of the termination date     (e)   for previously completed calendar
year;     (f)   any vacation days earned but not taken; and     (g)  
reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination.

     In addition, if the Employment Term and Executive’s employment under this
Agreement is terminated by reason of the expiration of the Employment Term
following a notice of non-renewal by the Company or Executive, Executive shall
be entitled to receive the Accrued Obligations.
     Following such termination of Executive’s employment by the Company for
Cause, by Executive for any reason other than Good Reason (as defined below), or
by reason of the expiration of the Employment Term, except as set forth in this
Section 6(a), Executive shall have no further rights to any compensation or any
other benefits under this Agreement.

 



--------------------------------------------------------------------------------



 



b. Good Reason.
Executive shall have the right to terminate this Agreement for Good Reason. Good
Reason shall mean: (A) the failure to elect or reelect the Executive to the
position of Executive Vice President, Corporate affairs officer or the removal
of the Executive from such position (other than due to a termination of his
employment at the end of the Employment Term by a 90 days notice as stipulated
in section 1. a above, a termination for Cause, without Cause, or as a result of
Disability, death or the Executive’s resignation without Good Reason); (B) a
change in the reporting structure so that the Executive reports to a person
other than the Chief Executive Officer; (C) the relocation of the offices of the
Company at which Executive is principally located (other than a relocation
within the Borough of Manhattan), or the Company’s requiring the Executive to be
based anywhere other than such offices; (D) any breach by the Company of its
obligations under this Agreement if not remedied after 30 days’ written notice
from the Executive; or (E) in connection with a Change in Control, the
occurrence, without the Executive’s written consent, of (i) the assignment to
the Executive of duties inconsistent in any material respect with the
Executive’s position (including status, offices, the title of Executive Vice
President of the Company and reporting requirements), authority or
responsibilities in effect immediately prior to the planning, announcement or
effective date of such Change of Control or a material diminution in such
position, authority or responsibilities; (ii) a reduction in the Executive’s
aggregate compensation (base salary, target annual bonus award and/or long-term
and short-term cash incentive compensation) or aggregate benefits as in effect
immediately prior to the planning, announcement or effective date of such Change
of Control; (iii) the failure by the Company to (x) continue in effect any
material compensation or benefit plan or program (including without limitation
any life insurance, medical, health, dental and accident or disability plan and
any vacation or automobile program or policy) in which the Executive
participates immediately prior to such Change of Control, or continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable than the basis existing immediately prior
to the Change of Control; (iv) the relocation
of the offices of the Company at which Executive is principally located (other
than a relocation within the Borough of Manhattan), or the Company’s requiring
the Executive to be based anywhere other than such offices, except for required
travel on the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations prior to the Change of Control; or
(v) the failure of the Company to obtain the agreement from any successor to the
Company to assume and agree to perform this Agreement.
c. Disability or Death.
     The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death or if Executive becomes physically or mentally
incapacitated and is therefore unable for a period of six (6) months during any
twelve (12) month period to perform Executive’s duties, determined by the
Company in its reasonable discretion (such incapacity hereinafter referred to as
“Disability”). Upon termination of Executive’s

 



--------------------------------------------------------------------------------



 



employment hereunder for either Disability or death, Executive or Executive’s
estate (as the case may be) shall be entitled to receive the Accrued Obligations
plus any Company death or disability policy or plan benefits, as may be in
effect from time to time, for such circumstances. Following Executive’s
termination of employment due to death or Disability, except as set forth in
this Section 6(c), Executive or Executive’s estate (as the case may be) shall
have no further rights to any compensation or any other benefits under this
Agreement.
d. By the Company Without Cause.
     The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause. If Executive’s employment is terminated by the
Company without Cause (other than by reason of death or Disability) or by
Executive for Good Reason, and, in each case, not on or following a Change in
Control (as defined below), Executive shall be entitled to receive:

  (i)   the Accrued Obligations; and
    (ii)   continuation of the Executive’s then-current Base Salary for twelve
months.

     If Executive’s employment is terminated by the Company (or its successor)
without Cause (other than by reason of death or Disability) or by the Executive
for Good Reason, in each case, on or following a Change in Control (as defined
below), Executive shall be entitled to receive:

  (i)   the Accrued Obligations;
    (ii)   continuation of the Executive’s then-current base salary for one
year, payable in one lump sum no later than 30 days following such termination
date; and     (iii)   all options and restricted stock granted to the Executive
shall become immediately accelerated and fully exercisable.

     Following Executive’s termination of employment by the Company without
Cause (other than by reason of Executive’s death or Disability or by the
Executive for Good Reason), except as set forth in this Section 6(d), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement. Notwithstanding the foregoing, the Company’s obligation to
provide the Executive the payments described in this Section 6(d) shall be
contingent upon Executive’s continued compliance with the restrictive covenants
set forth in Section 7.
     For purposes of this Agreement, “Change in Control” shall mean the first to
occur of any of the following: any “person,” as such term is used in Sections
13(d) and 14(d) of the Exchange Act (other than (A) the Company, (B) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, and (C) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Stock), is or becomes the “beneficial owner” (as

 



--------------------------------------------------------------------------------



 



defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 51% or more of the combined voting power
of the Company’s then outstanding voting securities (excluding any person who
becomes such a beneficial owner in connection with a transaction immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the Board, the entity surviving such
transaction or, if the Company or the entity surviving the transaction is then a
subsidiary, the ultimate parent thereof; there is consummated a merger,
reorganization, recapitalization, combination or statutory share exchange or
similar transaction involving or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation (a “Business
Combination”), other than a Business Combination immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the Board, the entity surviving such Business Combination or, if
the Company or the entity surviving such merger is then a subsidiary, the
ultimate parent thereof; or the stockholders of the Company approve a plan of
complete liquidation of the Company or there is consummated an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets (or any transaction having a similar effect), other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of the entity to which such assets are sold or disposed of or, if such
entity is a subsidiary, the ultimate parent thereof.
     Notwithstanding the foregoing, a Change in Control shall not be deemed to
have occurred by virtue of (x) a public offering of securities of the Company by
the Company or its security holders that is registered with the Securities and
Exchange Commission not involving a Business Combination or (y) the consummation
of any transaction or series of integrated transactions immediately following
which the holders of the Stock immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
and voting rights in an entity which owns all or substantially all of the assets
of the Company immediately following such transaction or series of transactions.
e. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 10(f) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.
7. Confidentiality/Non-Competition.
a. The Executive has executed a separate Confidentiality Agreement (the
“Confidentiality

 



--------------------------------------------------------------------------------



 



Agreement”), pursuant to which he agrees to be bound by certain confidentiality,
noncompetition, non-solicitation and other restrictive covenants and which are
incorporated herein by reference.
b. The Executive hereby agrees and covenants, in addition to the provisions of
the Confidentiality Agreement, that he shall not, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, member, principal, partner, shareholder, officer, director, agent,
holder of financial interest, or any other individual or representative
capacity, in any individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated association or
government entity (“Person”), whether on the Executive’s own behalf or on behalf
of any Person or entity or otherwise howsoever (other than as a holder of not
more than one percent (1%) of the combined voting power of the outstanding stock
of a publicly held company), during the Executive’s employment with the Company
and for a period of one (1) year following after the termination or cessation of
this Agreement and of the Executive’s employment with the Company for any
reason, directly or indirectly engage in, own, manage, operate, control, be
employed by, consult for, participate in, or be connected in any manner with the
ownership, management, operation or control of any business in competition with
the “business of the Company or its affiliates or their successors. The
“business of the Company or its affiliates or their successors” is defined as
the business of plasma fractionation or manufacturing, selling, researching,
distributing, marketing or otherwise conducting business in any way relating to
the development, manufacture, sale or distribution of plasma derivative
products, including, without limitation, biological surgical or fibrin adhesives
or their recombinant or monoclonal antibody analogs, whether the Company is
actually engaged in such business activities or has taken action to begin
engaging in such business activities, even if any related services or products
are not completed or ready for marketing or distribution, at the time that this
Agreement and the Executive’s employment with the Company terminates.
c. The Executive acknowledges and recognizes the highly competitive nature of
the business of the Company, and agrees that the covenants set forth herein,
including the Confidentiality Agreement, are reasonable and necessary to protect
the Company’s interests. It is expressly understood and agreed that although
Executive and the Company consider such restrictions to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained herein and in the
Confidentiality Agreement is an unenforceable restriction against Executive, the
provisions of this Agreement and the Confidentiality Agreement shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such maximum extent as such court may judicially determine or
indicate to be enforceable. Alternatively, if any court of competent
jurisdiction finds that any restriction contained herein or in the
Confidentiality Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained therein.

 



--------------------------------------------------------------------------------



 



8. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 7 would be inadequate and, in recognition of this fact, Executive agrees
that, in the event of such a breach or threatened breach, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
cease making any payments or providing any benefit otherwise required by this
Agreement and obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.
9. Indemnification. The Company will enter into an indemnification agreement
with
Executive in the form adopted by the Company’s board of directors as of the date
hereof.
10. Miscellaneous.
a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.
b. Entire Agreement/Amendments. This Agreement and the Confidentiality Agreement
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof and shall supersede any other agreements, offer terms
or representations, oral or otherwise, express or implied, with respect to the
subject matter hereof and thereof which have been made by either party. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement and the Confidentiality Agreement may
not be altered, modified, or amended except by written instrument signed by the
parties hereto.
c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
d. Severability. In the event that any one or more of the provisions of this
Agreement and/or the Confidentiality Agreement shall be or become invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this Agreement and/or the
Confidentiality Agreement shall not be affected thereby.
e. Binding Agreement; Assignment. This Agreement shall inure to the benefit of
and be binding upon the personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees of the
Executive. This Agreement shall not be assignable by Executive. This Agreement
may be assigned by the Company to a company which is a successor in interest to
substantially all of the business operations of the Company or to a parent of
the Company. Such assignment shall become effective when the Company notifies
the Executive of such assignment or at such later

 



--------------------------------------------------------------------------------



 



date as may be specified in such notice. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such successor company, provided that any assignee expressly assumes the
obligations, rights and privileges of this Agreement and provided, further, that
such assignment shall not affect the Executive’s right to terminate for Good
Reason, including upon a Change of Control.
f. Notice. For the purpose of this Agreement, notices and all other
communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth below Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
If to the Company:
Omrix Biopharmaceuticals, Inc.
630 Fifth Avenue
New York, New York, 10111
Attn: C.E.O
If to Executive: To the most recent address of Executive set forth in the
personnel records of the Company.
g. Withholding Taxes. Any payments provided for hereunder shall be paid net of
any applicable withholding taxes required under federal, state or local law and
any additional withholding to which the Executive has agreed.
h. Survival. The obligations of the Company and the Executive under this
Agreement which by their nature may require performance after the expiration or
termination of the Employment Term (including, without limitation, those under
Section 7) shall survive the expiration or termination of this Agreement.
i. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

                      V. Marc Droppert       Omrix Biopharmaceuticals, Inc.    
 
                   
By:
  /s/ V. Marc Droppert       By:   /s/ Robert Taub    
 
                   

 